_ r _Cqse 8-18-75602-reg Doc 36 Filed 11/13/18 Entered 11/14/18 16:12:28

UNITED STATBS BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK Cl_i§§

 

 

 

 

X "`] ?Kiii’iRi)FiC`l CGU§`?
z 5 s l
m rec Martin ]ames dekorn Sr.
Debtor(s)
~ x
NOTICE OF PRESENTMENT

PLEASE TAKE NOTICE that upon the annexed application of
Martin Dekom ` , a motion Wili be presented before the Hon.
Robert Grossrnan , Bankruptcy Judge on N°Vember 21’ 2018 at 10¢09 &m-,

seeking the following relief:
Reconslderatron of the prior order dismissing the action, grant of the prior requested hurricane

 

extension, ECF and email notification

 

 

 

Piease be advised that objections must be filed with the court and mailed to
the applicant in writing_at least 7 days before the presentment date set forth above
The Court may enter an order Without a hearing unless a timely objection is made

Ii.` an objection is timeiy'fi'led"to-the relief
`requested, or if the Court determines that a hearing is
appropriate the Court Wiil schedule a hearing Notice
of such a hearing will be provided /___t#he applicant

/:,
//,../

 

7 November 2018

Dated'.

 

 

Sl.gn'amre Martin Dekom
Prrnt name: M,_,` n

now ounset Di
Address: v ..-
l\l dle'l€, I‘L 3[300

Phone: 516 850-2717
Emai!: martin.dekom@omail corn

 

_ __ Case 8-18-75602-reg Doc 36 Filed 11/13/18 Entered 11/14/18 16:12:28

UNITED STATES BANKRUPTCY COURT

EASTERN DISTR.ICT OF NEW YORK

m JAMES DEKOM, SR
Debtor

 

Ch 13
18-'75602-736

NOTICE AND MOTION T() RECONSIDER
ORDER DISMISSING

 

I, Martin Dekorn, pro se petitioner, state true under penalty of perjury:

PLEASE TAKE N()TICE that, upon the below declaration and memo of Martin Dekom,
dated 7 November, 2018, and all prior papers, petitioner Martin Dekom moves this Court
before the Honorable Robert Grossman of the Eastern District of New York, 100 Federal Plaza,
Courtroom 1040, Central Islip, NY 11722, by submission only, and to appear telephonically, on
the 21st of November, 2018 for an order reconsidering and reversing the prior order dismissing

this action, per FRBP 9024 and FRCP 6o.

Take further notice that these papers have been served on you at thirteen days before the
motion is scheduled to be heard You must serve your answering papers at least seven days
before such time. Reply or responding affidavits shall be served at least one day before such

time.

H_iStQI¥

l\/lart:in Dekom filed a bankruptcy petition on August 20, 2018. He Was notified that his filing
vvas missing documents Dekom submitted missing documents Dekom also applied for ECF
privileges For reasons unknown, the Clerk discontinued the email notifications to Dekom in

this case, on or about September 21, 2018. He has not received any auto-notice since then.

' f glass 8-18-75602-reg Doc 36 Filed 11/13/18 Entered 11/14/18 16:12:28

On Septernber 29, 2018, and within the deadline, Del<om requested additional time,
specifically to amend any deficiencies in his submission. On ()ctober 4, 2018, this Court
granted the extension (ECF 25), setting the due date at November 19, 2018. Prior to that date,
trustee Michael Macco attempted to move to dismiss (“attempt” because papers were delivered
to _Del<orn’s prior address). Del<om opposed and noted he had not been served. l)el<orn
requested an additional extension of one week, due to Hurricane Michael. The Court dismissed
the case (ECF 32) and a Notice of Dismissal Was mailed to Del<om on Novernber 2, 2018 (ECF

33). Dekom now moves for reconsideration

Standard
Reconsideration and relief of an order of dismissal is appropriate when there has been a

mistake excusable neglect, or a host of reasons which fall under the ambit of common sense

Argnment

Apparently there was an error in that the person handling the motion to dismiss was unaware
that this Court had already granted Del<om permission to amend his filings with a new due
date of Novernber 19, 2018. On the face of it, Del<om still has weeks left to correct any
deiiciency. Any argument in favor of dismissal, no matter how strong, is not ripe until after that

date.

Further, the record indicates the Del<om has exercised due diligence His desire to “get it right”
in abundance of caution serves the interest of judicial economy. Tbis is the kind of proactive

behavior which beneiits all- the Court should not overtly punish it with premature dismissal

Casea 8-18-75602-reg Doc 36 Filed 11/13/18 Entered 11/14/18 16:12:28

"l-*'

Similarly, the failure to serve motion papers makes the ensuing judgment a nullity. Without
notice of his jeopardy, Del<om has been denied Due Process. The delay in ECF permission, as
well as shutting down entail notification, ensured that Del<om could not get any version of Due

Process.

Lastly, acts of God are an indisputable cause of excusable neglect Since moving to Florida, the
Dekorn family has had to contend with two hurricanes, Cordon, which broke slightly to the
west, and Michael, which broke slightly to the east. Hurricane prep and dealing with the
aftermath are incredibly disruptive and not optional lt would be a patent injustice to deny a

diligent litigant his day in court because he .didn’t tough out two natural disasters.*

WHEREP()RE, petitioner Martin Dekom respectfully requests the Court reconsider and
reverse its order of dismissal, additionally, grant Dekom the one week extension previoust

prayed for to November 26, 2018, restore email notification and grant ECF privileges and

/%/
///

7 November 2018 Martin Delcom
9050 Sunset Dr.

N`avarre, FL 32566

516 850-2717

Martin.del<om@gmail.com

further relief in the interest of justice

Submitted,

* $eriouslv, people

n hi Qa};sei$-l$-?B€OZ-reg Doc 36 Filed 11/13/18 Entered 11/14/18 16:12:28

 

CLE?~:H
In re MAl{'l`lN JAMEI`.)S€IIJ)£II.(OM, SR mg Mg l 3 § }: §§
18-75602~73§ vi
CERTIFICATE OF SERVICE

 

l, Julie Dekom, state under penalty of perjury:
. l am not a party to the action, and

l l served NOTICE AND MGTION FOR RECONSIDERATION OF DISMSSAL (with
presentment) on, for the following:

` Courtney \/Villiams for Nationstar
j Gross Polowy

l 1775 Wehrle Dr, ste 100

'- Williamsville, NY 14221

. Trnstee Michael Macco
2950 Express Drive South
Suite 109

- Islandia, NY 11749

l By depositing the papers described in the US Mail, affixed with first class postage, on
11/'7/2018.

W /Q@/JM

' Signed,

' 11/7/2018

